Title: Observation’s—in—October [1768]
From: Washington, George
To: 




Octr. 1st. The hound Bitch Tipsey, was lind by the little Spaniel dog Pompey before she was shut up in the House with old Harry.
 


4. Finishd Sowing Wheat at the Mill which field took 75 Bushels.
 


5. Finishd Sowing in the Neck. This field took 216 Bushels. Which makes the quantities sowed as follow—Viz.—

               
                  At
                  Doeg Run
                  92½
                  Bush.
               
               
                  
                  Muddy hole
                  106½
                  
               
               
                  
                  Mill
                  75
                  
               
               
                  
                  Neck
                  216
                  
               
               
                  
                  
                  490
                  
               
            
Began getting Fodder at the Mill.

 


6. Began getting Ditto in the Neck.
 


11. Sowed Apple Pummice in the New Garden—from Crab Apples.


   
   sowed apple pummice: The pomace, a residue from cider making, contained apple seeds that would produce seedlings to use in grafting.



 


15. Finishd pulling (but not securing) Fodder at Doeg Run Quarter.
Did the same also at Muddy hole.
